971 So. 2d 897 (2007)
Forentha JUDGE, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D06-4115.
District Court of Appeal of Florida, Fifth District.
November 30, 2007.
Rehearing Denied January 7, 2008.
Fornetha Judge, Orlando, pro se.
No Appearance for Appellee.
PER CURIAM.
Forentha Judge, pro se, appeals an order of the Department of Children and Families ["DCF"] denying her objection to the date of reinstatement of cash assistance benefits. Benefits were suspended based on the truancy of her dependent children. The record supports DCF's suspension of benefits and the date of reinstatement.
AFFIRMED.
GRIFFIN, THOMPSON and PLEUS, JJ., concur.